DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 2/3/2022.  Claims 1-9 and 11-17, 19, and 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has amended the independent claims to include new limitations.  The limitations change the scope of the claims requiring new consideration and an updated search.
Applicant’s arguments, see the Remarks, filed 2/3/2022, with respect to claims 4 and 18 under 35 USC 112(a) have been fully considered and are persuasive.  The 35 USC 112(a) of rejection to claims 4 and 18 has been withdrawn (claims 4 and 18 are cancelled). 
Applicant’s arguments, see the Remarks, filed 2/3/2022, with respect to claims 1-9 and 11-20 under 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(a) of rejection to claims 1-9 and 11-20 has been withdrawn (claims 4 and 18 are cancelled).
Applicant’s arguments, see the Remarks, filed 2/3/2022, with respect to the rejection(s) of claim(s) 1-3, 5-9, 11-17, 19, and 20 under 35 USC 102(a)(1) have been fully considered and are persuasive. The prior art of Santangelo et al. US 2014/0243893 A1 does not teach “a laterally positioned hole” formed through the body of the filament.  Instead, Santangelo teaches a hole that passes through a terminal end (112) rather than a side of the body of the filament.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Santangelo et al. US 2014/0243893 A1 (Santangelo) in view of Sikora et al. US 2004/0204722 A1 (Sikora).  The prior art of Sikora reading over the new limitation of “laterally positioned”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santangelo et al. US 2014/0243893 A1 (Santangelo) in view of Sikora et al. US 2004/0204722 A1 (Sikora).
As to claim 1, Santangelo teaches a suture anchor device comprising: a suture anchor body (134) comprising a first end and a second end (fig. 6); a filament (138) consisting essentially of an elongated body (portion of the filament between ends) extending through portions of the suture anchor body once from the first end to the second end (fig. 6), the elongate body having a first working end (138’) 
Sikora teaches a device comprising an elongated body that forms a loop.  The loop being formed by passing a first working end (125) through a laterally positioned hole (305) formed in a second working end (210) allowing for adjustment by pulling the second working end [0025].  Sikora teaches that a laterally positioned hole is known in the art for forming a suture loop.  The substitution of one know element (suture with a laterally positioned hole of Sikora) for another (end to side hole of Santangelo) would have been obvious to one of ordinary skill in that art before the effective filing date since the substitution with the hole of Sikora would have yielded predictable results, namely, forming a loop in a suture (elongated body) in Santangelo been recognized by one of ordinary skill in the art that applying the know configuration taught by Sikora to the suture (elongated body) of Santangelo would have yielded predictable results and resulted in the forming a loop that allows adjustment by pulling [0025].
As to claim 2, modified Santangelo/Sikora teaches the suture anchor of claim 1, further comprising a loop (120 Fig. 4 and 123 Fig. 8a-b) formed by the first working end positioned through the hole (as modified by Sikora) from the first side of the second working end to the second side of the second working end (114).
As to claim 3, Santangelo teaches the suture anchor of claim 2, wherein in an undeployed state the loop has a first diameter, and in a deployed state the loop has a second diameter, the second diameter being less than the first diameter (fig. 8a to fig. 8b, [0036]).  
As to claim 5, Santangelo teaches the suture anchor of claim 3, wherein the suture anchor body is a fibrous construct (textile, [0028]).  
As to claim 6, Santangelo teaches the suture anchor of claim 5, wherein the filament comprises an intermediate portion passing through the construct in at least three passing locations comprising a first passing - 10 - 2959989.1 8/11/2017CONMED Docket: C0302-NPlocation nearest a first end of the construct, a last passing location nearest a second end of the construct, and at least one intermediate passing location between said first passing location and said last passing location (see figure below).  

    PNG
    media_image1.png
    654
    547
    media_image1.png
    Greyscale

As to claim 7, Santangelo teaches the suture anchor of claim 5, wherein in the undeployed state, the fibrous construct has a first fibrous construct width or thickness and a first fibrous construct length (fig. 8a), and the filament extends a first filament length between said first passing location and said last passing location (fig. 8a), and wherein in a deployed state, the fibrous construct has a second fibrous construct width or thickness and a second fibrous construct length (fig. 8b), and the filament extends a 
As to claim 8, Santangelo teaches the anchor of claim 6 wherein the fibrous construct is a ribbon having a longitudinal axis extending between the first end and the second end, a length along the longitudinal axis, a mattress thickness and a width (fig. 6).  
As to claim 9, Santangelo teaches the anchor of claim 8 wherein the passing locations are arranged along or parallel to said longitudinal axis (fig. 6).  

As to claim 11, Santangelo teaches a suture anchor device deployment system comprising: a suture anchor insertion device comprising a proximal end and a distal end ([0004], [0034] state the anchor is used with an insertion tool); a suture anchor body (134) comprising a first end and a second end and (fig. 6) positioned on the distal end of the insertion device ([0004], [0034] state the anchor is used with an insertion tool); a filament (138) consisting essentially of an elongated body (portion of the filament between ends) extending through portions of the suture anchor body only once from the first end to the second end (fig. 6), the elongated body having a first working end (138’) extending from the first end of the suture anchor body (fig. 6) and a second working end (114) extending from the second end of the suture anchor body (fig. 6), wherein the second working end includes a hole  (116) formed through the body of the filament at the second working end from one side of the body to an opposite side of the body; and the first working end is configured to be moveably positioned through the hole from a first side of the second working end to a second side of the second working end [0025].  It should be noted that Santangelo fails to teach a laterally positioned hole formed through the body of the filament.  Santangelo teaches a hole that passes through a terminal end (112) then a side of the body of 
Sikora teaches a device comprising an elongated body that forms a loop.  The loop being formed by passing a first working end (125) through a laterally positioned hole (305) formed in a second working end (210) allowing for adjustment by pulling the second working end [0025].  Sikora teaches that a laterally positioned hole is known in the art for forming a suture loop.  The substitution of one know element (suture with a laterally positioned hole of Sikora) for another (end to side hole of Santangelo) would have been obvious to one of ordinary skill in that art before the effective filing date since the substitution with the hole of Sikora would have yielded predictable results, namely, forming a loop in a suture (elongated body) in Santangelo been recognized by one of ordinary skill in the art that applying the know configuration taught by Sikora to the suture (elongated body) of Santangelo would have yielded predictable results and resulted in the forming a loop that allows adjustment by pulling [0025].
As to claim 12, Santangelo/Sikora teaches the system of claim 11, further comprising a loop formed by the first working end positioned through the hole (as modified by Sikora) from the first side of the second working end to the second side of the second working end (figs. 8a and 8b).  
As to claim 13, Santangelo teaches the system of claim 12, wherein in an undeployed state the loop has a first diameter, and in a deployed state the loop has a second diameter, the second diameter being less than the first diameter (see transition from fig. 8a to fig. 8b).

As to claim 14, Santangelo teaches a method for securing a filament to an anchor body of a suture anchor comprising: providing a suture anchor comprising: a suture anchor body (134) comprising a first end and a second end (fig. 6); a filament (138) consisting essentially of an elongated body (portion of the filament between ends) extending through portions of the suture anchor body only once from the first end to the second end (fig. 6), the elongated a body having a first working end (138’) extending 
Sikora teaches a device comprising an elongated body that forms a loop.  The loop being formed by passing a first working end (125) through a laterally positioned hole (305) formed in a second working end (210) allowing for adjustment by pulling the second working end [0025].  Sikora teaches that a laterally positioned hole is known in the art for forming a suture loop.  The substitution of one know element (suture with a laterally positioned hole of Sikora) for another (end to side hole of Santangelo) would have been obvious to one of ordinary skill in that art before the effective filing date since the substitution with the hole of Sikora would have yielded predictable results, namely, forming a loop in a suture (elongated body) in Santangelo been recognized by one of ordinary skill in the art that applying the know configuration taught by Sikora to the suture (elongated body) of Santangelo would have yielded predictable results and resulted in the forming a loop that allows adjustment by pulling [0025].
As to claim 15, Santangelo teaches the method of claim 14, further comprising the step of positioning the suture anchor body on a distal end of a suture anchor insertion device ([0004], [0034] state the anchor is used with an insertion tool).  
As to claim 16, Santangelo teaches the method of claim 15, further comprising the step of positioning the distal end of the suture anchor insertion device into a pre-formed bone hole ([0004], 
As to claim 17, Santangelo teaches the method of claim 16, further comprising the step of decreasing the diameter of the loop by pulling on the first working end away from the hole (see transition from fig. 8a to fig. 8b, [0036]).
As to claim 19, Santangelo teaches the method of claim 17, wherein the suture anchor body is a fibrous construct (textile, [0028]). 
As to claim 20, Santangelo teaches the method of claim 19, further comprising the step of increasing a width or thickness of the fibrous construct and decreasing a length of the fibrous construct by pulling on at least one of the first working end and the second working end [0036].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





Michael Mendoza
/M.G.M/Examiner, Art Unit 377103 
                                                                                                                                                                             /ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771